EXHIBIT 99.1 For Immediate Release Contact: Claire M. Chadwick SVP and Chief Financial Officer 630 Godwin Avenue Midland Park, NJ 07432 201- 444-7100 PRESS RELEASE Stewardship Financial Corporation Reports Earnings for the Year Ended December 31, 2010 Midland Park, NJ – February 14, 2011 – Stewardship Financial Corporation (NASDAQ:SSFN), parent of Atlantic Stewardship Bank, reported net income for the year ended December 31, 2010 of $1.2 million, or $0.12 per diluted common share, compared to net income of $3.6 million, or $0.54 per diluted common share, for the year ended December 31, 2009.For the three months ended December 31, 2010 net income was $1.1 million, or $0.16 per diluted common share, compared to net income of $774,000, or $0.11 per diluted common share, for the same prior year period.After dividends on preferred stock, the net income to the common shareholders was $683,000 for 2010 compared to net income of $3.1 million for 2009.The earnings in the current year periods reflect stable net interest income, improved noninterest income and controlled noninterest expense but a higher provision for loan losses. Although the level of nonperforming loans posed a considerable challenge with a substantial impact on the Corporation’s results for 2010, “some improvement was seen in the past quarter, with a 7.6% decline in nonperforming loans,” reported Paul Van Ostenbridge, Stewardship Financial Corporation’s President and Chief Executive Officer.Nonperforming loans were $22.6 million at December 31, 2010, a decline of $1.9 million from $24.5 million at 4 Press Release - Midland Park NJ Stewardship Financial Corporation continued February 14, 2011 September 30, 2010.Nonperforming loans represented 5.01% of total loans at year end, an improvement from 5.43% just three months earlier and 5.88% at June 30, 2010.Van Ostenbridge continued, “Our efforts have resulted in a positive trending in nonperforming loans.” For the three months ended December 31, 2010 the Corporation recorded a $1.8 million provision for loan losses, or $9.6 million on a year to date basis.Total allowance for loan losses at December 31, 2010 represented 1.88% of total loans compared to a ratio of 1.50% a year earlier.In addition, at December 31, 2010 the ratio of allowance for loans losses to nonperforming loans of 37.52% reflected consistent allowance coverage when compared to a level of 38.09% as of September 30, 2010 and an improvement from the level of 30.20% at December 31, 2009. The Corporation reported net interest income for the year ended December 31, 2010 of $24.2 million, representing an increase of 3.7% over the comparable prior year amount.As a result of the effects of nonperforming loans and a decline in investment portfolio yields, the total asset yield declined.Nevertheless, both net interest income and the net interest margin remained strong during 2010 as the Corporation was able to mitigate the lower asset yields by management and reduction in liability costs through proactive deposit pricing.The reported net interest spread and margin for the year ended December 31, 2010 of 3.57% and 3.89%, respectively, were relatively comparable to the net interest spread and margin of 3.45% and 3.89%, respectively, for the prior year. Noninterest income for the fourth quarter of 2010 includes a $279,000 gain realized on sale of available for sale securities conducted to reduce certain extension risk in the portfolio.In addition, noninterest income included an increase in gains from the sale of mortgage loans. 5 Press Release - Midland Park NJ Stewardship Financial Corporation continued February 14, 2011 The Corporation experienced an increase in mortgage loan refinance activity due to the Corporation’s promotion of a ‘no cost closing’ program and the lower rate environment in the latter half of 2010.This activity allowed the Corporation to sell a larger volume of mortgages into the secondary market. Despite increased costs associated with reducing the level of our problem assets, including legal fees, the Corporation’s commitment to controlling noninterest expense continues.Expenses incurred for the year ended December 31, 2010 were slightly below the 2009 level. Total assets of $688.1 million at December 31, 2010 showed a modest 3.7% growth rate when compared to $663.8 million of assets at December 31, 2009.Our commitment to our market remains unchanged, but we remain aware of the challenges that exist, as our customers continue to be cautious in their borrowing needs. Deposit growth for 2010 was strong, with deposits increasing $45.7 million and totaling $575.6 million at December 31, 2010.The increase in deposits enabled the Corporation to reduce other borrowings by $18.6 million since December 31, 2009. Capital levels, as well, remained strong, with a tier 1 leverage ratio of 8.58% and total risk based capital ratio of 13.45%, far exceeding the regulatory requirements for a “well capitalized” institution. Van Ostenbridge summarized, “During 2010, we showed a reduction in our level of nonperforming loans while maintaining strong regulatory capital levels.We acknowledge that our results continue to be influenced by the loan loss provision, but we remain committed to addressing the workout of problematic loans in 2011.” Stewardship Financial Corporation’s subsidiary, the Atlantic Stewardship Bank, has 13 6 Press Release - Midland Park NJ Stewardship Financial Corporation continued February 14, 2011 banking offices in Midland Park, Hawthorne (2), Montville, North Haledon, Pequannock, Ridgewood, Waldwick, Wayne (3), Westwood and Wyckoff, New Jersey.The Bank is known for tithing 10% of its pre-tax profits to Christian and local charities.The Bank is currently celebrating its twenty–fifth year of operation.To date, the Bank’s total tithe donations exceed $7.3 million. We invite you to visit our website at www.asbnow.com for additional information. The information disclosed in this document contains certain “forward looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, and may be identified by the use of such words as “believe,” “expect,” “anticipate,” “should,” “plan,” “estimate,” and “potential.”Examples of forward looking statements include, but are not limited to, estimates with respect to the financial condition, results of operations and business of the Corporation that are subject to various factors which could cause actual results to differ materially from these estimates.These factors include: changes in general, economic and market conditions, legislative and regulatory conditions, or the development of an interest rate environment that adversely affects the Corporation’s interest rate spread or other income anticipated from operations and investments. 7 Stewardship Financial Corporation Selected Consolidated Financial Information (dollars in thousands, except per share amounts) (unaudited) December 31, September 30, December 31, Selected Financial Condition Data: Cash and cash equivalents $ $ $ Securities available for sale Securities held to maturity FHLB Stock Loans receivable: Loans receivable, gross Allowance for loan losses ) ) ) Other, net ) ) ) Loans receivable, net Loans held for sale Other assets Total assets $ $ $ Deposits: Total deposits $ $ $ Other borrowings Subordinated debentures Securities sold under agreements to repurchase Other liabilities Stockholders' equity Total liabilities and stockholders' equity $ $ $ Book value per common share $ $ $ Equity to assets % % % Asset Quality Data: Nonaccrual loans $ $ $ Loans past due 90 days or more and accruing - 10 Restructured loans Total nonperforming loans Other real estate owned - Total nonperforming assets $ $ $ Non-performing loans to total loans % % % Non-performing assets to total assets % % % Allowance for loan losses to nonperforming loans % % % Allowance for loan losses to total gross loans % % % 8 Stewardship Financial Corporation Selected Consolidated Financial Information (dollars in thousands, except per share amounts) For the three months ended For the year ended December 31, December 31, Selected Operating Data: Interest income $ Interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Fees and service charges Bank owned life insurance 82 84 Gain on sales of mortgage loans 22 Gain on calls and sales of securities 3 Merchant processing - - - Other 49 62 Total noninterest income Noninterest expenses: Salaries and employee benefits Occupancy, net Equipment Data processing FDIC insurance premium Charitable contributions 60 Merchant processing - - - Other Total noninterest expenses Income before income taxes Income tax (benefit) expense ) ) Net income Dividends on preferred stock and accretion Net income available to common stockholders $ Weighted avg. no. of diluted common shares Diluted earnings per common share $ Return on average common equity % Return on average assets % Yield on average interest-earning assets % Cost of average interest-bearing liabilities % Net interest rate spread % Net interest margin % 9
